Citation Nr: 0719065	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-38 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from October 1982 to October 1986.  The veteran had 
subsequent active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) as a member of United States 
Marine Corps Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  November 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

The veteran was afforded a Video Conference Hearing before 
the undersigned Veterans Law Judge in January 2007.  A 
transcript is associated with the claims folder.  


FINDING OF FACT

There is ample medical and X-ray evidence of a current low 
back disability, to include degenerative joint and disc 
disease of the lumbar spine, and there is competent evidence 
of record of a nexus between his low back disorder and an 
injury received while performing INACDUTRA with the U.S. 
Marine Corps Reserve.  


CONCLUSION OF LAW

Service connection for a low back disability, to include 
degenerative joint and disc disease of the lumbar spine, is 
warranted.  38 U.S.C.A. §§ 101(24), 1131, 5107(b) (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a low 
back disability.  Therefore, no further development is needed 
with respect to this appeal.

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

VA regulations state that active military, naval, or air 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 
C.F.R. § 3.6(a), (d) (2006).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The veteran contends that he developed a low back disability 
while unloading a crate of weapons off of a truck during 
service with the U. S. Marine Corps Reserve.

A search through his service medical records reveals several 
instances of treatment for back pain.  In September 1987, the 
veteran was diagnosed as having back strain after lifting a 
crate of weapons from a truck at an INACDUTRA event the 
previous month as contended on appeal.  He was seen in 
October 1987 and February 1988 for follow-up visits for this 
back strain, although he indicated on the latter date that 
his back pain was resolving and an X-ray examination was 
normal.  

The veteran was afforded a VA spine examination in December 
2003 to evaluate the nature and etiology of any current back 
disability.  Diagnosis of degenerative disc disease with 
herniation and degenerative joint disease of the lumbar spine 
were entered.  Regarding an etiology, it was the examiner's 
opinion that "it is as likely as not that [the veteran's] 
back pain was initiated at the time of the original strain 
injury lifting the crates of rifles."  The examiner 
indicated that she reviewed the claims file before arriving 
at her opinion and the report contains a rationale supporting 
her conclusion.  

In the initial denial of the veteran's claim, the RO stated 
that the veteran's injury could not be verified.  
Specifically, as the veteran contends that he injured himself 
during a period of INACDUTRA, it was necessary for an injury 
to be verified before service connection could be 
established.  The Board notes that the annotation in the 
veteran's September 1987 service medical records states that 
the veteran injured himself during drill in August 1987.  
Moreover, the injury reported to the treating U.S. Navy 
Hospital Corpsman in 1987 was the same injury that the 
veteran currently alleges was the source of his back pain 
(e.g. unloading crates of rifles from a truck).  Based on 
this, the Board finds that there was in-service treatment for 
a back disability within a month of the reported injury, and 
that as such, there is no reason to dispute that the veteran 
had an injury while participating in INACDUTRA.  As this is 
the case, the 2003 examiner's opinion does not rely solely on 
a subjective history of an injury, as the in-service incident 
is verified by the service medical records.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran).

Given that the veteran experienced an INACDUTRA back injury 
for which he required treatment over several months while in 
the Marine Reserve, and that such an injury has been 
medically linked to his current low back disability, the 
Board finds that the evidence supports his claim for service 
connection.  While there is indication of substantial post-
service back trauma, to include a jet-ski accident; the 
competent medical evidence links the onset of back pain to 
the INACDUTRA injury in 1987 and there is no contrary medical 
opinion.  


ORDER

Service connection for a low back disability is granted.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


